Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 10809050) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 24, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a driver circuit to apply a pulse of drive current to the diode laser, said pulse having a current amplitude that varies in time causing a variation in the output wavelength of the diode laser during the pulse to produce a second spectral output bandwidth that is at least two times larger than the first spectral output bandwidth under constant current conditions and wherein the rate of change of the current amplitude of the pulse is slow enough such that the difference between the actual temperature of the junction and the equilibrium temperature of the junction is minimized during the pulse a beam divider for dividing the beam of radiation into a sample arm and a reference arm” along with all other limitations of the claim. 
As to claim 28, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a beam divider for dividing the beam of radiation into a sample arm and a reference arm, optics in the sample arm to focus the beam of radiation onto the sample to be imaged; a detector to measure interference of the beams returning from the sample and reference arms; and a processor to convert the measured interference into depth information of the sample; wherein: the beam divider is substantially at a Fourier plane, or conjugate to the Fourier plane, of the sample; and a sample beam returning from the sample arm passes through the same Fourier, or conjugate, plane and bypasses the beam divider” along with all other limitations of the claim. 


 

Claims 25-27 and 29-32 are allowable due to their dependencies. 
The closest references, Luo et al. (US 20060215716)[cited in the IDs filed by the applicant] and Hanson et al. (US 20140336957)[cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886


/MD RAHMAN/
Examiner, Art Unit 2886